SMITH, Judge
(concurring):
I agree to the court’s judgment restoring this case to the Circuit Court of Volusia County for disposition. I would not, however, predicate the decision on a theory that respondent’s “Motion to Transfer Jurisdiction for Writ of Certiorari to Proper Court” was ineffective to raise the venue question. Rather, I would give respondent’s motion full effect for that purpose and hold, nevertheless, that the statutory requirement for recording petitioner’s certificate in the county of his principal place of business could be satisfied during the course of litigation, whenever recordation became necessary to save petitioner’s subt stantial right to litigate at home.